           Case 1:18-cv-02684-KHP Document 48 Filed 03/08/19 Page 1 of 2
                                                                     Cowan, Liebowitz & Latman, P.C.
                                                                     114 West 47th Street
                                                                     New York, NY 10036-1525
                                                                     (212) 790-9200 Tel
                                                                     (212) 575-0671 Fax
                                                                     www.cll.com

                                                                     Eric J. Shimanoff
                                                                     Attorney
                                                                     (212) 790-9226
                                                                     ejs@cll.com


                                              March 8, 2019


By ECF

Hon. Katherine H. Parker
United States Magistrate Judge – S.D.N.Y.
United States Courthouse
500 Pearl Street, Courtroom 17D
New York, NY 10007


       Re:      Michael Kors v. Su Yan Ye, et al. - 18 Civ. 02684 (KHP)

Dear Hon Judge Parker:

       Pursuant to the Court’s Order during the parties’ February 26, 2019 telephone
conference, we write on behalf of both parties to advise the Court of the parties’ remaining
discovery disputes, a briefing schedule therefor, and the parties’ proposals for the completion of
discovery.

       Discovery Dispute

        The parties have met and conferred via email and telephone and remain in dispute in over
Plaintiff’s objections and responses, in whole or part, to the following discovery propounded by
Defendant:

       •        Requests for Admission: 1, 2, 13, 14

       •        Document Requests: 6, 12, 13, 16, 20, 21, 22, 28, 31, 32, 33, 34, 37

        The parties propose that Defendant file a letter brief regarding its position in this
discovery dispute no later than March 25, 2019. Plaintiff shall file its responsive letter brief no
later than March 29, 2019. Each letter brief shall be no longer than 3 pages.

       Completion of Discovery

        The parties have met and conferred but were unable to agree on all proposed deadlines
for the completion of discovery, which currently is set to close April 12, 2019.



27162/000/2876865
           Case 1:18-cv-02684-KHP Document 48 Filed 03/08/19 Page 2 of 2
Cowan, Liebowitz & Latman, P.C.
Hon. Katherine H. Parker
March 8, 2019
Page 2


       The parties have agreed to the following deadlines:

       •        Plaintiff shall amend certain discovery responses and produce certain documents
                (as set forth in Plaintiff’s March 6, 2019 letter to Defendant) no later than March
                22, 2019.

       •        The deadline for all fact discovery (other than Defendant’s deposition of
                Plaintiff’s corporate witness) shall remain as April 12, 2019.

       The parties have not been able to agree on the deadline for Defendant to complete the
deposition of Plaintiff’s corporate witness.

       •        Plaintiff requests such deadline occur by the current close of discovery, April 12,
                2019.

       •        Because Defendant asserts that it cannot reasonably depose Plaintiff’s corporate
                representative until Plaintiff completes its document production and amends its
                discovery responses, including as potentially ordered by the Court, Defendant
                requests that the deadline for Defendant to complete the deposition of Plaintiff’s
                corporate representative shall be no later than four weeks after any deadlines for
                amendment and production of Plaintiff’s responses set forth by the Court in its
                Order determining the parties’ discovery dispute noted above.



Respectfully submitted,

s/ Eric J. Shimanoff                               s/ Jessica C. Covington

Attorney for Defendant                             Attorney for Plaintiff




27162/000/2876865
